Case: 3:21-cv-00014-GHD-DAS Doc #: 4 Filed: 01/27/21 1 of 2 PagelD #: 24

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
ANDREW JAMISON PETITIONER
V. NO. 3:21-CV-00014-GHD-DAS
STATE OF MISSISSIPPI RESPONDENT

ORDER TRANSFERRING CASE TO THE
FIFTH CIRCUIT COURT OF APPEALS

This matter comes before the Court, sua sponte, for consideration of the transfer of this
cause. Petitioner Andrew Jamison has submitted a petition for a writ of habeas corpus under 28
U.S.C. § 2254. Doc. #1. The petitioner was convicted and sentenced on charges of attempted
armed robbery and possession of a stolen firearm in the Circuit Court of DeSoto County,
Mississippi. Jamison has filed at least one other unsuccessful § 2254 petition concerning the
same conviction which he now seeks to challenge. See Jamison v. Byrd, et al., 2:07-CV-00008-
MPM-SAA.

The Antiterrorism and Effective Death Penalty Act requires that before a district court
considers a second or successive petition, “the applicant shall move in the appropriate court of
appeals for an order authorizing the district court to consider the application.” 28 U.S.C. §
2244(b)(3)(A). Jamison has failed to obtain such authorization. Rather than dismissing
Jamison’s petition on this basis, the Fifth Circuit has allowed district courts to transfer the
petition for consideration pursuant to 28 U.S.C. § 2244(a) and (b)(3)(C). See In re Epps, 127
F.3d 364, 365 (Sth Cir. 1997).

Therefore, in the interest of justice and judicial economy, it is hereby ORDERED:

1) That this petition shall be TRANSFERRED to the Fifth Circuit Court of Appeals for the

petitioner to seek permission to file his successive § 2254 petition;
Case: 3:21-cv-00014-GHD-DAS Doc #: 4 Filed: 01/27/21 2 of 2 PagelD #: 25

2) That the Clerk of Court is directed to transfer this petition and the entire record to the
Fifth Circuit Court of Appeals in accordance with 28 U.S.C. § 2244(a) and (b)(3)(C), and Jn re
Epps, 127 F.3d at 365;

3) That Jamison’s pending motion to proceed in forma pauperis [2] is dismissed as moot;
and

4) That this case is CLOSED.

This, the are, of January, 2021. d

UNITED STATES DISTRICT JUDGE
NORTHERN DISTRICT OF MISSISSIPPI

 
